DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/08/2021 following the Final Rejection of 05/26/2021. Claims 3, and 16 were cancelled; Claim 21 was amended. Claims 1, 4-14, and 17-21 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/08/2021, with respect to the specification objection has been fully considered but are not persuasive.  The objection of 05/26/2021 is maintained.

Applicant’s arguments, see Remarks, filed 07/08/2021, with respect to claims rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of 05/26/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 07/08/2021, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 
Regarding Applicant’s point (see bottom of page 5 and top of page 6 of Applicant’s response) that the rejection lacked a reason/rational to make the combination. This argument was found persuasive by Examiner, a motivation has been added to the rejection(s) below. 
Regarding Applicant’s point (see lower half of page 6 of Applicant’s response) that the tapered feature of the boss provides the benefits described in para. 44. In review of the paragraph, the reduction in size and weight of the boss is in reference to the boss shown in fig. 2 and 3 which is described as having a boss portion which is continuous with the rib. In other words, these benefits described in paragraph 44 are related to the reduced size of the boss portion that is the result of making it discontinuous with the rib as shown in fig. 4 and not because the boss portion has a tapered profile as argued by applicant. This is also acknowledge by applicant in the Remarks as well. While this reasoning/rationale can be applied to a tapered boss should the tapered boss portion result in a reduced volume, the tapered boss portion was not described as having these benefits in the originally filled specification as acknowledge in Applicant’s response. These benefits would not be realized in all tapered boss portions. For example, a tapered boss portion which is the result of enlarging its circumferential width adjacent its radially inner end would have an increased material usage/cost and would in fact weight more. Further, this rational of reduced weight, material costs, and material usage would have been plainly obvious to one of ordinary skill in the art. One of ordinary skill in the art would have readily 

Regarding Applicant’s point (see bottom of page 6 and top of page 7 of applicant’s response) that while alternative boss portions can function similarly, it does not necessarily follow that they function identically nor that they achieve the function equally well. While Examiner acknowledges that different shapes would not function completely identically, the section of the instant specification in para. 40 which recites “The boss portion 142 also extends axially forward from the protruding wall 140, and has a circumferential width less than a circumferential width 152 of the circumferential edge 150. In the illustrated example, the boss portion 142 is tapered, with a circumferentially thinner end at a radially outermost position and a circumferentially wider end at a position where the rib 146 transitions into the boss portion 142. In alternative examples, the boss portion 142 can have an even circumferential width and function in a similar manner.” This recitation points to the fact that there is not criticality assigned to this tapered feature over the alternative form and would therefore not be a feature which would render the invention novel over the prior art since the different shape of the boss would function in a similar manner.

Regarding applicant’s argument (see page 7 of Applicant’s response) that the combination of Groleau in view of McCaffrey fails to teach of the gap recited in claim 12-13, Examiner disagrees with applicant’s assessment that the gap identified in examiner figure 2 does not exist. While not shown in fig. 2 Groleau, the sloped surfaces 

Applicant’s arguments against claims 1, 4, 8, 11, and 17 rejected under 35 U.S.C. 103 as being obvious over US 2009/0087306 (Tholen) in view of US 3365173 (Lynch) are not found persuasive by the Examiner. See Examiner’s responses regarding the tapered aspect above for Groleau which apply to the claims rejected under Tholen in view of Lynch.

Regarding Applicant’s arguments against claims 1, 9 and 21 rejected under 35 U.S.C. 103 as being obvious over US 2016/0362992 (Roy) are not found persuasive by the Examiner. See Examiner’s responses regarding the tapered aspect above for Groleau which apply to the claims rejected under Roy.

Specification
The disclosure is objected to because of the following informalities: para. 42 of the specification recites “circumferential edges 140” but should likely read “circumferential edges 150 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0080343, herein referenced as Groleau.
Regarding Claim 1, Groleau recites a blade outer air seal (see turbine ring sector 1 fig. 1, fig. 1 shows the ring sector 1 as being the blade outer air seal for blade 3 fig. 1) for a gas turbine engine comprising: 
a platform (annular base 5 fig. 1) having a leading edge (see leading edge on left in fig. 1) and a trailing edge (see trailing edge on right in fig. 1); 
a pair of circumferential edges (see circumferential edges with seal strips 18 in fig. 2) connecting the leading edge and the trailing edge (shown in fig. 1 and fig. 2); 
an end wall (see tab 9b in fig. 1 and fig. 2) protruding radially outward from the platform at the trailing edge (tab 9b shown to protrude radially outward from platform at trailing edge in fig. 2); 
a first support rib (see axially thicker section of tab 9b which forms the 1st rib in examiner figure 1 and in examiner figure 2 below; said section can be considered a ‘rib’ since it adds structural integrity to the tab 9b) extending axially forward from the end wall (1st rib shown to extend axially forward from end wall in examiner figure 2), connecting one of the circumferential edges to the end wall (tab 9b fig. 2) and structurally supporting the end wall (the form of the 1st rib in examiner figure 1 is shown to provide more structural support for tab 9b fig. 2); and 
a first boss portion (see 1st boss which extends axially forward in examiner figure 1) extending axially forward from the end wall (tab 9b fig. 2), the first boss portion (1st boss in examiner figure 1) being disposed radially outward of the first support rib (1st boss shown to be radially outward of 1st rib in examiner figure 1).
	However, Groleau fails to anticipate [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
	Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular desired result, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [as the example where the boss portion 142 is tapered] expressing a lack of criticality for the specific limitation where the boss portion has a tapered shape. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it would have been an obvious matter of changes in shape to modify the 1st boss of Groleau to be tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. One of ordinary skill would have been motivated to make this modification so as to enlarge the interfacing tolerances of these components to ease assembly. In reference to fig. 3 of Groleau, a tapered boss portion would ease assembly of ring sector 1 onto casing 2. Motivations such as reduced amount of manufacturing materials, materials cost, and reduced weight are benefits that would have been obvious to one of ordinary skill in the art should the change in shape result in a shape which occupies less volume. For 

Regarding Claim 5, Groleau renders obvious the blade outer air seal of claim 1, wherein the first boss portion (1st boss in examiner figure 1) extends a partial radial length (1st boss is shown to extend a partial radial length in examiner figure 1) of the end wall (tab 9b fig. 2).

Regarding Claim 6, Groleau renders obvious the blade outer air seal of claim 1, wherein each circumferential edge in the pair of circumferential edges lacks a radial step (the circumferential edges are shown to lack a radial step in fig. 2).

Regarding Claim 7, Groleau renders obvious the blade outer air seal of claim 6, wherein each circumferential edge in the pair of circumferential edges (see circumferential edges in fig. 2) includes a circumferentially intruding feather seal slot (see slots which house sealing strips 18 fig. 2).

Regarding Claim 10, Groleau renders obvious the blade outer air seal of claim 1, wherein the first boss portion (see 1st boss in examiner figure 1) is discontinuous with the first support rib (see 1st rib which is discontinuous with the 1st boss in examiner figure 1).


    PNG
    media_image1.png
    291
    672
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 from Groleau

    PNG
    media_image2.png
    480
    685
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 1 from Groleau

Claims 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groleau in view of US 2017/0268371, herein referenced as McCaffrey.
Regarding Claim 11, Groleau recites a gas turbine engine comprising: 
a fluid flowpath connecting a multi-stage compressor section, a combustor section, and a multi-stage turbine section (these are considered well-known components in a “gas turbine engine” para. 28); 
at least one stage of the multi-stage turbine section (para. 35 states that the turbine ring is utilized in the turbine section of a gas turbine engine) comprising a ring of blade outer air seal (see turbine ring sector 1 fig. 1, fig. 1 shows the ring sector 1 as being the blade outer air seal for blade 3 fig. 1) for connected to an engine case (2 fig. 3) via a static support structure (see attachment tabs 11a and 11b fig. 1), wherein each blade outer air seal in the ring of blade outer air seals comprises: 
a platform (annular base 5 fig. 1) having a leading edge (see leading edge on left in fig. 1) and a trailing edge (see trailing edge on right in fig. 1); 
a pair of circumferential edges (see circumferential edges with seal strips 18 in fig. 2) connecting the leading edge and the trailing edge (shown in fig. 1 and fig. 2); 
an end wall (see tab 9b in fig. 1 and fig. 2) protruding radially outward from the platform at the trailing edge (tab 9b shown to protrude radially outward from platform at trailing edge in fig. 2); 
a first support rib (see axially thicker section of tab 9b which forms the 1st rib in examiner figure 1 and in examiner figure 2 above; said section can be considered a ‘rib’ since it adds structural integrity to tab 9b) connecting one of the circumferential edges to the end wall (tab 9b fig. 2) and structurally supporting the end wall (the form of the 1st rib in examiner figure 1 is shown to provide more structural support for tab 9b fig. 2); and 
a first boss portion (see 1st boss which extends axially forward in examiner figure 1) extending axially forward from the end wall (tab 9b fig. 2), the first boss portion being disposed radially outward of the first support rib (1st boss shown to be radially outward of 1st rib in examiner figure 1).
However, Groleau fails to anticipate wherein the ring sectors are also used in at least one stage of the compressor section [and]
[the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
McCaffrey teaches that “BOAS 60 can alternatively or additionally be adapted for other portion of the engine 20, such as the compressor section 24” para. 41.	
Since Groleau discloses a blade outer air seal that is configured to be utilized in the turbine section of a gas turbine engine, and because McCaffrey teaches that BOAS can be utilized in the turbine section and alternatively in the compressor section of a gas turbine engine, it therefore would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have utilized the ring sectors of Groleau in other portions of the engine such as the compressor section as taught by McCaffrey for the purposes of reducing tip clearance in the compressor section, thereby improving efficiency.
However, the combination of Groleau in view of McCaffrey fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
st boss of Groleau to be tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. One of ordinary skill would have been motivated to make this modification so as to enlarge the interfacing tolerances of these components to ease assembly. In reference to fig. 3 of Groleau, a tapered boss portion would ease assembly of ring sector 1 onto casing 2. Motivations such as reduced amount of manufacturing materials, materials cost, and reduced weight are benefits that would have been obvious to one of ordinary skill in the art should the change in shape result in a shape which occupies less volume. For example, a change of shape of a tire to a narrower tire would obviously result in less material usage/cost as well as a lighter tire due to the lower amount of material used produce a narrower tire. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 12, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 11, further comprising a gap (see gap in examiner figure 2. While a clear a gap is not present in fig. 2 of Groleau, the invention of Groleau is between a forward facing radially aligned surface (see surface of 1st boss at gap in examiner figure 2) of each first boss portion (see 1st boss in examiner figure 1) and an aftward facing radially aligned surface (see surface of 11b at gap in examiner figure 2) of the static support structure (11b fig. 1 of Groleau).

Regarding Claim 13, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 12, but said combination fails to teach wherein the gap has an axial length in the range of 0.010 - .050 inches (.254 - 1.27 mm).
Since the specification does not discloses that the gap being within the claimed axial length range solves any stated problem or is for any specific reason, and it appears that the gap of the prior art would perform equally as well having an axial length in the range of 0.010-0.050 inches, it would have been an obvious matter of changes in shape to modify the axial length of the gap in the combination of Groleau and McCaffrey to be a 0.010 – 0.050 inches. See MPEP 2144.04 subsection IV. A “Changes in Size/Proportion”.

Regarding Claim 14, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 12, wherein each boss portion (see 1st boss in examiner figure 1) at least partially radially overlaps the aftward facing radially aligned surface (see surface of 11b at gap in examiner figure 2 which is shown to be radially aligned with the 1st boss).

Regarding Claim 18, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 11, wherein the first boss portion (1st boss in examiner figure 1) extends a partial radial length (1st boss is shown to extend a partial radial length in examiner figure 1) of the end wall (tab 9b fig. 2 of Groleau).

Regarding Claim 19, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 11, wherein each circumferential edge in the pair of circumferential edges lacks a radial step (the circumferential edges are shown to lack a radial step in fig. 2 of Groleau).

Regarding Claim 20, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 19, wherein each circumferential edge in the pair of circumferential edges (see circumferential edges in fig. 2 of Groleau) includes a circumferentially intruding feather seal slot (see slots which house sealing strips 18 fig. 2 of Groleau).

Claims 1, 4, 8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0087306, herein referenced as Tholen in view of US 3365173, herein referenced as Lynch.
Regarding Claim 1, Tholen recites a blade outer air seal (see title) for a gas turbine engine comprising: 
a platform (main body portion 22 fig. 1) having a leading edge (forward end 24 fig. 1) and a trailing edge (downstream end 26 fig. 1); 
a pair of circumferential edges (circumferential ends 28 and 30 fig. 1) connecting the leading edge (24 fig. 1) and the trailing edge (26 fig. 1); 
an end wall (see endwall in examiner figure 3) protruding radially outward from the platform (22 fig. 1) at the trailing edge (26 fig. 1); 
a first boss portion (see 1st boss in examiner figure 3) extending axially forward from the end wall (see endwall that extends from one circumferential end to the other in examiner figure 3 below), the first boss portion (1st boss in examiner figure 3) being disposed radially outward of [a 1st support structure] (the 1st boss would be disposed radially outward from a support structure since it is the most radially outward component as shown in examiner figure 3 below).
However, Tholen fails to anticipate a first support rib extending axially forward from the end wall, connecting one of the circumferential edges to the end wall and structurally supporting the end wall; and [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  

Lynch teaches of the use of a first support rib (see closer aft webbing 44 in fig. 2) extending axially forward (shown in fig. 7) from the end wall (aft rail 42 fig. 4), and structurally supporting the end wall (shown in fig. 4). Lynch teaches that the “[rail] may be supported for extra rigidity by suitable webbing 44” in col. 3 lines 30-32. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the two ends of the end wall of Tholen with the webbings 44 of Lynch so as to further support the end wall as taught by Lynch. The two ends of the end wall of Tholen, as shown in examiner figure 3, are disposed at the circumferential ends of the blade outer air seal; therefore the ribs would connect the circumferential edges with the end wall.

However, the combination of Tholen and Lynch still fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular desired result, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered]” expressing a lack of criticality for the specific limitation where the boss portion has a tapered shape. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion, i.e. circumferentially thinning the circumferentially outer part of the boss portion. One of ordinary skill would have been motivated to make this modification since the thinning of the boss portion would lower the overall weight of the component. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 4, the combination of Tholen and Lynch comprises the blade outer air seal of claim 1, wherein the first boss portion extends a full radial length of the end wall (the 1st boss is shown to extend a full radial length of the end wall in examiner figure 3).  

Regarding Claim 8, the combination of Tholen and Lynch comprises the blade outer air seal of claim 1, further comprising a second support rib (see far aft webbing 44 in fig. 2 of Lynch, as used to modify Tholen above.) connecting another of the circumferential edges to the end wall (see end wall and far circumferential edge in examiner figure 3; the webbing 44 of Lynch, as used to modify Tholen above, would connect these two components as described in the combination made above), and comprising a second boss portion extending axially forward from the end wall (see 2nd boss which extends axially forward from end wall in examiner figure 3), the second boss portion being disposed radially outward of the second support rib (the 2nd boss would be disposed radially outward from the webbing of Lynch, as used to modify Tholen, since .  

Regarding Claim 11, Tholen recites a gas turbine engine (“gas turbine engines” para. 1) comprising: 
a fluid flowpath connecting a multi-stage compressor section, a combustor section, and a multi-stage turbine section (these are considered to be the defining components of a gas turbine engine); 
at least one stage of the multi-stage compressor section and the multi-stage turbine section (“the disclosure relates to casting of cooling shrouds or blade outer air seals” para. 1; this recitation means that the BOAS of Tholen are intended for use in the turbine section and the compressor section) comprising a ring of blade outer air seals (“a circumferential ring array of a plurality of the BOAS 22 may encircle an associated blade stage of a gas turbine engine” para. 17) connected to an engine case via a static support structure (see support structure 40 fig. 3), wherein each blade outer air seal in the ring of blade outer air seals comprises: 
a platform (main body portion 22 fig. 1) having a leading edge (forward end 24 fig. 1) and a trailing edge (downstream end 26 fig. 1); 
a pair of circumferential edges (circumferential ends 28 and 30 fig. 1) connecting the leading edge (24 fig. 1) and the trailing edge (26 fig. 1); 
an end wall (see endwall in examiner figure 3) protruding radially outward from the platform (22 fig. 1) at the trailing edge (26 fig. 1); 
a first boss portion (see 1st boss in examiner figure 3) extending axially forward from the end wall (see endwall in examiner figure 3), the first boss portion being disposed radially outward of [a 1st support structure] (the 1st boss would be disposed radially outward from a support structure since it is the most radially outward component as shown in examiner figure 3 below).
Tholen and Lynch are analogous art in that both relate to the field of endeavor of gas turbines. 
Lynch teaches of the use of a first support rib (see closer aft webbing 44 fig. 7) extending axially forward (shown in fig. 7) from the end wall (aft rail 42 fig. 4), and structurally supporting the end wall (shown in fig. 4). Lynch teaches that the “[rail] may be supported for extra rigidity by suitable webbing 44” in col. 3 lines 30-32. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the two ends of the end wall of Tholen with the webbings 44 of Lynch so as to further support the end wall as taught by Lynch. The two ends of the end wall of Tholen, as shown in examiner figure 3, are disposed at the circumferential ends of the blade outer air seal; therefore the ribs would connect the circumferential edges with the end wall.
However, the combination of Tholen and Lynch still fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular desired result, paragraph 40 of the instant specification states that “the boss portion 142 can tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion, i.e. circumferentially thinning the circumferentially outer part of the boss portion. One of ordinary skill would have been motivated to make this modification since the thinning of the boss portion would lower the overall weight of the component. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 17, the combination of Tholen and Lynch comprises the gas turbine engine of claim 11, wherein the first boss portions extends a full radial length of the end wall (the 1st boss in examiner figure 3 is shown to extend the full radial length of the endwall in examiner figure 3).

    PNG
    media_image3.png
    549
    733
    media_image3.png
    Greyscale

Examiner Figure 3 – annotated version of fig. 1 from Tholen 

Claims 1, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362992, herein referenced as Roy.
Regarding Claim 1, Roy recites a blade outer air seal (BOAS 69’ fig. 4) for a gas turbine engine (see fig. 1) comprising: 
a platform (body 79’ fig. 4A) having a leading edge (see leading edge of body 79’ in fig. 4A; see forward face 89 fig. 3 for reference) and a trailing edge (see trailing edge of body 79’ in fig. 4A; see aft face 91 in fig. 3 for reference); a pair of circumferential edges (see mate faces 80’ in fig. 4A) connecting the leading edge and the trailing edge (the mate faces 80’ are shown to connect the leading edge and trailing edge in fig. 4A); 
an end wall (see end wall in examiner figure 4) protruding radially outward from the platform (body 79’ in fig. 4A) at the trailing edge (the end wall is shown to be at the trailing edge in examiner figure 4); 
a first support rib (transition member 82’ fig. 4A) extending axially forward from the end wall (the transition member 82’ is shown to extend axially forward from the end wall in examiner figure 4), connecting one of the circumferential edges to the end wall (the transition member 82’ is shown to connect the mate face 80’ to the end wall in fig. 4A and in examiner figure 4) and structurally supporting the end wall (the transition member 82’ is shown to provide support to the end wall in fig. 4A); and 
a first boss portion (see boss portion in examiner figure 4, see 81 in fig. 3 of a similar embodiment) extending axially forward from the end wall (the boss portion in examiner figure 4 is shown to extend axially forward from the end wall in examiner figure 4), the first boss portion being disposed radially outward of the first support rib (the boss portion is shown to be disposed radially outward from the transition member 82’ in examiner figure 4).
	However, Roy fails to anticipate [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular desired result, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered]” expressing a lack of criticality for the specific tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. One of ordinary skill in the art would make this modification so as to reduce material usage, and therefore material cost and weight. See MPEP 2144.04 subsection IV. B. “Changes in Shape”.

Regarding Claim 9, Roy renders obvious the blade outer air seal of claim 1, wherein the first boss portion (see boss portion in examiner figure 4) is continuous with the first support rib (transition member 82’ fig. 4A; the transition member 82’ is shown to be continuous with the boss portion in examiner figure 4).  

Regarding Claim 21, Roy renders obvious the blade outer air seal of claim 1, wherein the at least one circumferential edge (see mate face 80’ fig. 4A) extends is radially taller than a remainder of the end wall (the section of the end wall radially under the boss portion in examiner figure 4; the mate face 80’, i.e. the side of the BOAS would be radially taller than this section of the end wall).

    PNG
    media_image4.png
    394
    629
    media_image4.png
    Greyscale

Examiner figure 4 – annotated version of fig. 4A from Roy

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745